TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00607-CR


Richard Deangelo Dunlap, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT

NO. 61386, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Richard Deangelo Dunlap seeks to appeal from a conviction for possession of
cocaine.  The trial court has certified that this is a plea bargain case and Dunlap has no right of
appeal.  The trial court has further certified that Dunlap waived his right of appeal, if any.  The
appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   November 9, 2007
Do Not Publish